DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1-12 are canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention in the amendment as filed. Election was made without traverse in the reply filed on 4/5/2021. Newly added claims 21-31 have been considered and an action on the merits follows.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-19 and 20-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razzaque et al (US 2011/0137156). 

Regarding claims 13 and 20, Razzaque et al disclose and teach a method and system for image guidance including reception of image data, determination of a display object location associated with a medical device, identifying a surface of a device and causing a display to display a selectively transparent image of the surface of the display object (Abs, 0136, 0161, 0171, 0184-0202 (includes both anatomical structures and device structure rendering for completeness, 0193-0202 for rendering customization)).

Regarding claims 14-16 and 21-24, Razzaque et al disclose and teach the variation in display surface based on selection of a surface, and utilizing the relative location and orientation of the surface 

Regarding claims 17-19 and 25-27, Razzaque et al disclose and teach the display of edges at a different opacity than non-edges (0153-0156, 0158-0162), the display of a needle, catheter, scalpel, stent, or other medical device at the selected transparency (Claim 17), and the display of various portions of the device at different transparency based on a distance from a region/part of the device (including the edge, 0156-0159, 0166-0167, 0174-0177, 0192-0196).

Regarding claims 28-31, Razzaque et al disclose and teach the identification of a surface of an object based on a pov location and the identification of portions of the object visible from a particular location, including portions which are visible from a particular location (or those which are not-visible from the particular location (based on angle, etc, 0091, 0141, further citations below, 0166-0167, claim 17), the selection of a surface for rendering at particular transparency, as well as surfaces which are discarded or not shown based on point-of-view, and the determination of device shape and visualization for display based on the virtual camera position (0058, 0077, 0097, 0144, 0243-0244, 0170, 0208-0210). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/               Primary Examiner, Art Unit 3793